UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6774


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMORRIS ALEXANDER JAMES,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cr-00161-JBF-JEB-1)


Submitted:   October 14, 2010             Decided:   November 3, 2010


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demorris Alexander James, Appellant Pro Se.      Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demorris Alexander James appeals the district court’s

order granting    his    18   U.S.C.     §    3582(c)(2)    (2006)      motion   and

reducing   his    sentence      from     180     months’     to     150    months’

imprisonment based on a two-level reduction.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

James, No. 2:05-cr-00161-JBF-JEB-1 (E.D. Va. Jan. 6, 2010); see

also Dillon v. United States, 130 S. Ct. 2683, 2693-94 (2010)

(clarifying that § 3582(c)(2) does not authorize a resentencing,

but rather permits a sentence reduction within the narrow bounds

established by the Commission, and concluding that United States

v. Booker, 543 U.S. 220 (2005), does not apply to § 3582(c)(2)

proceedings).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument       would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       2